DETAILED ACTION
Application 16/831906, “POLYOLEFIN POROUS FILM, SEPARATOR FOR ENERGY STORAGE DEVICE, AND ENERGY STORAGE DEVICE” was filed with the USPTO on 3/27/20 and claims priority from a foreign application filed on 3/29/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 3/27/20.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takita (USP 5051183).
Regarding claim 1 and 6
More specifically, Takita describes a mixed polyolefin for making a polyolefin porous film, the mixture including 1% or more of an ultra-high molecular weight polyolefin having a MW of greater than 7 X 105 and a second polyolefin having a MW of less than 7 X 105, thereby teaching the claimed invention in the broad disclosure (see c4:35-c5:25).  Takita further teaches an exemplary embodiment wherein the polyolefin mixture comprises 1 part by weight of an ultra-high molecular weight polyethylene having molecular weight of 2.5 X 106 and 39 parts by weight of a high molecular weight polyethylene having a molecular weight of 3.5 X 105 (see Example 5 at c9:9-19), mathematically yielding that 2.5 percent of the polyolefin is the UHMWPE and an average molecular weight of the mixed polyolefin is 4.03 X 105.
As to claim 6, Takita further teaches wherein the polyolefin porous membrane is a separator for an energy storage device (“battery separator”, c1:11; c11:37).  

Regarding claim 2 and 11, Takita remains as applied.  Takita further teaches that the molecular weight distribution (Mw/Mn) of the resin should be 12-250, with exemplary values such as 16.8 and 16.7 (see Table 1) which lie within the claimed range.  Accordingly, claim 2 is anticipated over the broad disclosure of Takita.
It is noted that the Takita Examples having a molecular weight distribution within the 2 to 20 range (e.g. Examples 1 and 2) are different Examples than those having the molecular weight characteristic recited in claim 1 (e.g. Example 5).  However, the broad disclosure of Takita teaches the claimed invention as described, therefore, claim 2 is anticipated by or at least obvious over the disclosure of Takita. 

Regarding claim 7, Takita remains as applied.  Takita further teaches wherein the polyolefin porous membrane is a separator for an energy storage device (“battery separator”, c1:11; c11:37).  A skilled artisan at the time of invention would have understood the “battery separator” to function by separating a cathode and an anode, thus claim 7 is anticipated by Takita notwithstanding the lack of explicit teaching that the battery includes a cathode and an anode.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takita (USP 5051183) and Sugata (US 2017/0263906).
Regarding claim 2, Takita teaches a polyolefin porous film comprising an ultra-high molecular weight polyolefin, but does not appear to teach a reason why the molecular weight distribution Mn/Mw should be in a range of 2 to 20.
In the battery art, Sugata teaches that the molecular weight distribution of an high molecular weight polyolefin is preferably within a range of 3 to 20 for the benefit of balancing extrusion fluidity, drawing property, and strength (paragraph [0029]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the molecular weight distribution of the polyethylene-based resin of Takita to be in a range of 2 to 20 for the benefit of balancing extrusion fluidity, drawing property, and strength as taught by Sugata.

Regarding claim 7 and 11, Takita and Sugata remain as applied to claim 2.  Takita teaches the polyolefin porous film as useful as a “battery separator” (c11:37), but does not expressly state that the battery includes a cathode and an anode.  
In the battery art, Sugata teaches that a polyolefin separator is used to separate a cathode and an anode (paragraph [0093]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to use the separator of Takita to separate a cathode and an anode in order to make proper use of the separator in a battery as taught by Sugata.


Claims 3-5, 7, 10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takita (USP 5051183) and Yamada (WO 2017/010480; US 2018/0294459). 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takita (USP 5051183), Sugata (US 2017/0263906) and Yamada (WO 2017/010480; US 2018/0294459). 
Regarding claim 3 and 12, Takita remains as applied to claim 1 or 6.  Regarding claim 8
Takita does not expressly teach that a melt flow rate of the polyethylene-based resin is in a range of 0.1 to 10 g/10 minutes.
In the battery art, Yamada teaches that it is desirable to provide a polyethylene resin for a separator with a melt flow rate of 0.3 to 10 g/10 min for the benefit of providing a desirable balance of productivity and strength (paragraph [0066]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the polyolefin resin of Takita with a melt flow rate of 0.3 to 10 g/10 min for the benefit of providing a desirable balance of productivity and strength as taught by Yamada.
	
Regarding claims 4, 5, 13 and 14, Takita remains as applied to claim 1 or 6.  Regarding claim 9, Takita (or Takita in view of Sugata) remains as applied to claim 2.  Regarding claim 10, Takita in view of Yamada remains as applied to claim 3.
Takita teaches a polyethylene porous film, but does not appear to teach wherein the film comprises a polypropylene-based resin, so as to have a structure including a polyethylene-based resin layer comprising the polyethylene-based resin and a polypropylene-based resin layer comprising the polypropylene-based resin. 
In the battery art, Yamada teaches that a separator which is improved in mechanical properties such as curl and heat resistance (paragraph [0020]) can be created by providing a polypropylene layer on the polyethylene layer (paragraphs [0023, 0025, 0026]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide a polypropylene layer on the polyethylene layer of Takita for the benefit of improving mechanical properties of the film as taught by Yamada.  

Regarding claim 7, Takita remains as applied to claim 1.  
Takita teaches the polyolefin porous film as useful as a “battery separator” (c11:37), but does not expressly state that the battery includes a cathode and an anode.  
In the battery art, Yamada teaches that a polyolefin separator is used to separate a cathode and an anode to prevent short-circuit (paragraph [0005]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to use the separator of Takita to separate a cathode and an anode in order to prevent short circuit in the  battery as taught by Yamada.


Claims 4, 5, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takita (USP 5051183) and Kurauchi (USP 5691047).
Regarding claims 4, 5, 13 and 14
In the battery art, Karauchi teaches that a separator of only a polyethylene layer has mechanical liabilities (c2:67-c3-8), but that improved properties can be achieved by providing a multilayer film comprising at least one polyethylene layer and at least one polypropylene layer (c4:11-15).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide a polypropylene layer on the polyethylene layer of Takita for the benefit of improving mechanical properties of the film as taught by Karauchi.  

Regarding claim 7, Takita remains as applied to claim 1.  Takita teaches the polyolefin porous film as useful as a “battery separator” (c11:37), but does not expressly state that the battery includes a cathode and an anode.  
In the battery art, Karaguchi a teaches that a polyolefin separator is used to separate a cathode and an anode, thereby preventing short circuit (c1:29-31; c2:13-17).
It would have been obvious to a person having ordinary skill in the art at the time of invention to use the separator of Takita to separate a cathode and an anode in order to prevent short circuit in the battery as taught by Karauchi.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Lee (US 2005/0277702) includes a Background discussion of known embodiments of ultra-high weight polyethylene.
Song (US 2018/0065105) teaches a multimodal molecular weight distribution of polyolefins in a film
Sakimoto (US 2018/0294455)  teaches polyolefin film with controlled molecular weight
Arise (US 2019/0036153) teaches that the addition of high molecular weight polyethylene increases film strength;
Ishihara (US 2019/0198836) teaches embodiments of mixed molecular weight polyethylene;
Ogata (US 2019/0386278) teaches separator comprised of mixed molecular weight polyethylene.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723